Exhibit 10.15
America Service Group Inc. (the “Company”)
Summary of 2011 Director and Executive Officer Compensation

I.   DIRECTOR COMPENSATION. Directors who are employees of, or paid consultants
to, the Company do not receive additional compensation for serving as directors
of the Company. The following table sets forth current rates of cash
compensation for the Company’s non-employee directors.

         
Non-Executive Chairman of the Board
  $ 156,000  
 
       
Annual retainer
  $ 40,000  
 
       
Board meeting attendance fee
  $ 1,500  
 
       
Audit Committee Chair annual retainer
  $ 15,000  
 
       
Audit Committee meeting fee for all Audit Committee meetings held on a date
other than a Board meeting date
  $ 2,500  
 
       
Incentive Stock and Compensation Committee Chair and Annual retainer
  $ 10,000  
 
       
Corporate Governance and Nominating Committee Chair and Ethics and Quality
Assurance Committee Chair annual retainer
  $ 7,500  
 
       
Committee meeting fee for all committee meetings other than Audit Committee held
on a date other than a Board meeting date
  $ 1,000  

     The Board compensation program provides that each new Director (as defined
by the 2009 Equity Incentive Plan) upon election to the Board receive 5,000
restricted shares of the Company’s common stock. Under the terms of the
restricted shares, each new Director shall have the right, among other rights,
to receive cash dividends on all of the shares and to vote such shares until the
Director’s right to such shares is forfeited of becomes nonforfeitable. These
shares become nonforfeitable in equal annual installments over four years
beginning on the first anniversary of the date the shares are issued.
     In addition, the Board compensation program provides that each non-employee
director will receive 4,000 restricted shares of the Company’s common stock on
an annual basis. Each non-employee director shall have the right, among other
rights, to receive cash dividends on all of these shares and to vote such shares
until the non-employee director’s right to such shares is forfeited or becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over three years beginning on the first anniversary of the date the shares are
issued.

 



--------------------------------------------------------------------------------



 



II.   EXECUTIVE OFFICER COMPENSATION. The following table sets forth the current
annual base salaries provided to the Company’s Chief Executive Officer and most
highly compensated executive officers.

          Executive Officer   Current Salary  
Richard Hallworth
  $ 571,000  
Michael W. Taylor
    420,000  
Dr. Carl J. Keldie
    361,000  
Jonathan B. Walker
    270,000  
J. Scott King
    235,000  

          In addition to their base salaries, the Company’s Chief Executive
Officer and most highly compensated executive officers are also eligible to:

  •   receive cash bonuses under the Company’s Annual Incentive Compensation
Plan;

  •   participate in the Company’s long-term incentive program, which currently
involves the award of stock options or restricted stock pursuant to the
Company’s 2009 Equity Incentive Plan; and

  •   participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, 401(k) Plan and Employee Stock Purchase Plan.

 